IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT DAVIS,                             : No. 193 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS,                    :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Application for Extraordinary

Relief and the Application for an Immediate Plenary Review Hearing are DENIED.